Cook, J.,
delivered the opinion of the court.
This is a suit for damages on account of the loss by the railroad company of two barrels of lime and two sacks of plaster of Paris,'shipped from Jackson to Raymond, Mississippi. Plaintiff sued not only for the value of the lime and plaster of Paris lost but also for extraordinary or consequential damages, as shown by his bill oí particulars, on page 2 of the transcript. He recovered a judgment for fifty-nine dollars and seven cents in the circuit court, although the value of the lime and plaster of Paris was only three dollars and seventy cents; and from that judgment this appeal is taken.
There is no contention that appellee gave notice to the carrier, at the time the lime and plaster was delivered to it, 'of any special or consequential damages which might flow from its failure to promptly deliver the shipment at Raymond. It seems to be the settled law of this state that a common carrier of freight cannot be held for special damages unless the shipper gives notice of such damages at the time’ the goods are delivered to the canier. Express Co. v. Jennings, 86 Miss. 329, 38 So. 374, 109 Am. St. 708; Express Co. v. Burke, 61 So. 312.
If it could not be contended that this suit involved the negligence of defendant’s agent at Raymond, as well as the negligence at Jackson, we think the agreement of facts shows that the expenses had already accrued when plaintiff told the Raymond agent that he was there on expenses; and, this being true, the information given the agent came too late.
The case is reversed, unless appellee within fifteen days enters a remittitur of all the judgment except three dollars and seventy cents.

Affirmed conditionally.